          Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------- x
CVR ENERGY, INC.,                                                   :
                                                                    :
                                    Plaintiff,                      :
                                                                    :
                                 v.                                 :   Case No. 14-cv-06566-RJS
                                                                    :
WACHTELL, LIPTON, ROSEN & KATZ,                                     :
BENJAMIN M. ROTH and                                                :
ANDREW R. BROWNSTEIN,                                               :
                                                                    :
                                Defendants.                         :
------------------------------------------------------------------- x




                    MEMORANDUM OF LAW IN OPPOSITION TO
               DEFENDANTS’ FED. R. CIV. P. 12(b)(6) MOTION TO DISMISS
            Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 2 of 16




                                                   TABLE OF CONTENTS

                                                                                                                                     Page

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .................................................................................................... 1

PROCEDURAL BACKGROUND................................................................................................. 2

ARGUMENT .................................................................................................................................. 3

     I.    STANDARD OF REVIEW................................................................................................ 3

     II. THE SEC ORDER IS NOW PART OF CVR’S COMPLAINT, IS
         ADMISSIBLE AND GIVES RISE TO A COMPELLING INFERENCE
         THAT WACHTELL IS LIABLE FOR MALPRACTICE .................................................5

          A. The SEC Order is Admissible ....................................................................................... 5

          B. The SEC Order Gives Rise to a Compelling Inference of Liability ............................. 8

     III. IN VIEW OF WHAT THE INCORPORATED SEC ORDER ITSELF
          CLEARLY SAYS, CVR WAS NOT REQUIRED BY IQBAL TO
          PLEAD WITH ANY MORE DETAIL............................................................................. 11

CONCLUSION ............................................................................................................................. 13




                                                                      i
            Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 3 of 16




                                                 TABLE OF AUTHORITIES


Cases                                                                                                                                Page

Ashcroft v. Iqbal, 556 U.S. 662 (2009). ................................................................................. passim

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). .......................................................... 1, 3, 4

Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC,
797 F.3d 160, 171 (2d Cir. 2015) ............................................................................................... 6, 7

McCord v. O’Neill, 369 F. App’x 237, 239 (2d Cir. 2010) ...................................................... 7 n.4

SEC v. Pentagon Capital Mgt. PLC, 2010 WL 985205 (March 17, 2010) ......................... 6, 6 n.3



Statutes


Fed. R. Civ. P. 8 ...................................................................................................... 1, 3, 4, 9 12, n.5
Fed. R. Civ. P. 9 .................................................................................................................... 2, 4, 12
Fed. R. Civ. P. 10 ............................................................................................................................ 5
Fed. R. Civ. P. 12 .............................................................................................................. 1, 3, 7, 13
Fed. R. Evid. 408 ............................................................................................................................ 5




                                                                       ii
     Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 4 of 16



       Plaintiff CVR Energy, Inc. (“Plaintiff” or “CVR”) submits this Memorandum of

Law in support of its opposition to the October 30, 2018 motion to dismiss (the

“Motion”) submitted by Defendants Wachtell, Lipton, Rosen & Katz, Benjamin M. Roth

and Andrew R. Brownstein (collectively, “Defendants” or “Wachtell”).1


                            PRELIMINARY STATEMENT

       Wachtell’s Motion represents its latest attempt to avoid adjudication on the merits

of   CVR’s claims that the firm committed legal malpractice.            A dismissal motion

pursuant to Fed. R. Civ. P. 12(b)(6) – five years after a lawsuit is filed and after suffering

Wachtell’s scorched-Earth litigation tactics – is simply not appropriate at this stage and,

in any case, is without merit. In an attempt to evade accountability for the bad legal

advice it provided, Wachtell merely maligns the words and spirit of Fed. R Civ. P. 8(a)

and governing legal precedent (including Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)) and seeks to impose pleading requirements

that the Federal Rules of Procedure displaced decades ago.

       Unlike the typical Rule 12(b)(6) motion, Wachtell’s motion does not involve a

defendant seeking to prevent a plaintiff from embarking on some fishing expedition

involving claims lacking plausibility. Quite to the contrary, issue was already joined, fact

discovery is already finished and CVR has already submitted its expert report (which

Wachtell has not rebutted), the substance of which evinces not just a plausible claim, but

an actual one.    And, indeed, the cease-and-desist order that the U.S Securities and

1
  Unless otherwise defined herein, capitalized terms have the definitions ascribed to them
in Defendants’ October 30, 2018 Memorandum of Law in support of their Motion
(herein, “Defs. Brief”).




                                              1
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 5 of 16



Exchange Commission (the “SEC”) issued last year against CVR (the “SEC Order”), and

which now forms part of CVR’s pleading, raises CVR’s malpractice claim from plausible

to persuasive.

       Simply stated, the Second Amended Complaint’s allegations – which, again, now

refer to and incorporate the attached SEC Order – are more than sufficient to put

Defendants on notice of the claims against them and raise a right to relief above the

speculative level. Indeed, the SEC Order itself allows for a compelling inference of

liability for the bad advice concerning the Form 14D-9s which CVR indisputably relied

on. Accordingly, Wachtell should not be permitted to treat CVR’s claim as subject to

Rule 9(b) (which if applied, is satisfied) or some other inapplicable heightened pleading

standard, or otherwise shirk responsibility for its indisputably wrong advice by

pretending to be unaware of, or not understand, the claims against it, and escape liability

for that bad advice.

       At bottom, Plaintiff’s Second Amended Complaint sufficiently states a claim and

Defendants’ Motion should be rejected.


                           PROCEDURAL BACKGROUND

       Without adopting Defendants’ characterization of the procedural facts, Plaintiff

supplements it by noting that on November 12, 2018 it submitted a letter to the Court that

disputes the merits of Defendants’ motion but respectfully advised that it nonetheless

intends to obviate any questions concerning the sufficiency of its claims by filing a Third

Amended Complaint as a matter of course, per Fed. R. Civ. P. 15(a)(1)(B), a copy of

which was attached to that letter. As indicated in that revised pleading, the Third

Amendment adds to the pending malpractice claim allegations reflecting the extensive


                                            2
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 6 of 16



evidence of malpractice obtained during the litigation’s discovery period, including the

sworn testimony of Defendants.

       Furthermore, that letter noted that the Third Amended Complaint would render

Wachtell’s Rule 12(b)(6) motion moot, and this opposition brief unnecessary, and

therefore respectfully requested that CVR’s November 16 deadline to submit this

opposition brief be adjourned. However, because the Court has not yet ruled on that

request or otherwise addressed Plaintiff’s letter, we are now submitting this opposition

brief in accordance with the Court’s ordered deadline, but do so without waiving (and

expressly reserving) CVR’s right to file the Third Amended Complaint.


                                      ARGUMENT


       I.     STANDARD OF REVIEW

       The standard for adjudicating the adequacy of a complaint was explained by the

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as follows (with emphasis

supplied):

       “Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a
       “short and plain statement of the claim showing that the pleader is
       entitled to relief.” As the Court held in Twombly, 550 U.S. 544, 127 S.Ct.
       1955, 167 L.Ed.2d 929, the pleading standard Rule 8 announces does
       not require “detailed factual allegations,” but it demands more than an
       unadorned, the-defendant-unlawfully-harmed-me accusation. Id., at 555,
       127 S.Ct. 1955 (citing Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct.
       2932, 92 L.Ed.2d 209 (1986)). A pleading that offers “labels and
       conclusions” or “a formulaic recitation of the elements of a cause of action
       will not do.” 550 U.S., at 555, 127 S.Ct. 1955. Nor does a complaint
       suffice if it tenders “naked assertion[s]” devoid of “further factual
       enhancement.” Id., at 557, 127 S.Ct. 1955.

       To survive a motion to dismiss, a complaint must contain sufficient factual
       matter, accepted as true, to “state a claim to relief that is plausible on its
       face.” Id., at 570, 127 S.Ct. 1955. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable


                                             3
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 7 of 16



       inference that the defendant is liable for the misconduct alleged. Id., at
       556, 127 S.Ct. 1955. The plausibility standard is not akin to a
       “probability requirement,” but it asks for more than a sheer possibility
       that a defendant has acted unlawfully. Ibid. Where a complaint pleads
       facts that are “merely consistent with” a defendant’s liability, it “stops
       short of the line between possibility and plausibility of ‘entitlement to
       relief.’ ” Id., at 557, 127 S.Ct. 1955 (brackets omitted).

       From the foregoing, it is clear that Rule 8(a) is alive and well. Ashcroft v. Iqbal

(and Bell Atl. Corp. v. Twombly ) clearly did not abrogate Rule 8(a)’s requirement of

merely a “short and plain statement . . .”            And, critically, as the Iqbal court

acknowledged, “Rule 8 marks a notable and generous departure from the hyper technical,

code-pleading regime of a prior era, but it does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions.” Id. at 678-679.

       Notably, mere notice and plausibility is all that is required, as CVR’s claims are

not the type that are subject to Fed. R. Civ. P. 9(b) or that otherwise require some

heightened pleading standard. But, in any event, as explained below, CVR’s Second

Amended Complaint does much more than simply put Wachtell on notice of a plausible

claim concerning how it committed legal malpractice – and Defendants do not seriously

(if at all) argue otherwise. Instead, in reality they are just seeking to have this Court gift

them what would be, in effect, summary judgment, based on their mistaken belief that the

SEC Order is inadmissible. As indicated below, however, such relief is not warranted at

all, let alone without an examination of the evidence obtained in discovery.2




2
  Given the fact that discovery is complete, one might wonder why Wachtell is seeking to
avoid the usual route at such stage of a Rule 56 motion. Perhaps, it is concerned with
what the evidence shows – as indicated in the Third Amended Complaint – as well it
should be. Indeed, that evidence shows, inter alia, that Wachtell was actually aware of
the SEC rule requiring CVR to disclose more than just that the banks’ fee terms were



                                              4
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 8 of 16



       II.     THE SEC ORDER IS NOW PART OF CVR’S COMPLAINT, IS
               ADMISSIBLE AND GIVES RISE TO A COMPELLING
               INFERENCE   THAT   WACHTELL    IS  LIABLE  FOR
               MALPRACTICE

       As part of its revisions to the First Amended Complaint, CVR quoted from, and

attached as “Exhibit 1” thereto, a copy of the cease-and-desist order that the SEC issued

against CVR (the “SEC Order”).       Per Fed. R. Civ. P. 10(c) the entire SEC Order – its

facts, findings and violations – is now deemed “a part of the pleading for all purposes.”

And it is admissible to prove the validity of the claims addressed therein that CVR settled

and gives rise to a compelling inference of liability for malpractice.

   A. The SEC Order is Admissible

       Wachtell does not dispute that the SEC Order is now incorporated into CVR’s

pleading – in fact, it concedes as much. ( See Defs., Mem., pp. 5, 11). Instead, it argues

that the SEC Order is not admissible under Fed. R. Evid. 408 for the purpose of proving

the validity of the settled claim, and that that order “cannot support a reasonable

inference that CVR will be able to show that Wachtell Lipton is liable for malpractice.”

(See Defs. Brief, at 11.) Wachtell is mistaken on both counts.

       Rule 408 simply does not apply here as Wachtell was not the “settling” party

under the SEC Order. As one court has explained, “Rule 408 exists to protect a party that

settles one claim from having that settlement used against it to establish liability (or the

extent of liability) of that same party in another lawsuit for the same claim,” and thus,

that rule does not come into play where – as here – the “rationale is not relevant to the


customary but chose not to comply with it, and without advising its client, CVR, of any
of that or the perverse fee terms, which were then not even yet presented to CVR in any
draft engagement letters.




                                              5
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 9 of 16



consideration of [a] motion, where [plaintiff is] not offering the evidence to establish

liability of the entities that settled the prior SEC action.” SEC v. Pentagon Capital Mgt.

PLC, 2010 WL 985205, at *4 (March 17, 2010).3

       Consequently, Wachtell’s reliance on Loreley Fin. (Jersey) No. 3 Ltd. v. Wells

Fargo Sec., LLC, 797 F.3d 160, 171 (2d Cir. 2015), is entirely misplaced. As this Court

knows, Loreley involved an investor that sued a bank based in part on quoted findings

appearing an SEC order that followed an investigation of the bank, which findings were

not admitted by the bank when it settled with the SEC. As with Pentagon Capital Mgt.,

that is not the situation here; CVR is not suing Wachtell based on some consent decree

Wachtell entered into with the SEC. Rather, it is merely incorporating by reference into

its pleading the SEC findings and conclusions, certain of which Wachtell does not even

deny – for example, it does not deny that the SEC found a violation of its rules by CVR,

rules that are not specific to Wachtell or CVR but apply to all public companies’ 14d-9

filings. Moreover, while the Loreley court did note (at 797 F.3d 180) that “a complaint

that merely recites others’ allegations may therefore be insufficient,” its use of the word

“may” (not “must”) is critical, as it immediately proceeded to find that the complaint

there was sufficient when considered with other non-conclusory facts that were also pled

– and, as explained below, that is the situation here, too.

       And in any event, at the pleading stage, whether the SEC Order “prove[s] the facts



3
  Moreover, to the extent Wachtell is arguing that CVR should not have consented to the
SEC Order, the Pentagon Capital Mgt. court rejected that very argument, noting that “the
fact that the parties settled the actions without admitting or denying the allegations also
did not preclude admissibility under Rule 803(8)(c)[‘s hearsay exception for public
records, now Rule 803(8) iii and B].” Id. at *3




                                              6
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 10 of 16



of liability” does not matter – although Wachtell has yet to deny anything appearing in

that order. See Loreley, 797 F.3d at 171 (noting that “[a]s always at the Rule 12(b)(6)

stage, [a court shall] credit all non-conclusory factual allegations in the complaint and

draw all reasonable inferences in Plaintiffs’ favor” (citation omitted)).

       Wachtell therefore is wrong to assert that the SEC Order is not admissible or

probative. The SEC is the arbiter (usually deferred to by courts) of what is permitted

under its regulations.    And it clearly concluded that the disclosure – which was

indisputably made based on Wachtell’s advice – violated not just the Exchange Act

(Section 14(d)(4) thereof) but also Rule 14D-9 which it promulgated thereunder.

Whether Wachtell agrees with the SEC is irrelevant; it is not the decider of what the

SEC’s rules mean or require, and CVR was subjected to a burdensome investigation as a

result of Wachtell’s wrong disclosure advice, and was misled by it about the terms and

nature of the new fee terms regarding the Icahn tender offer.4      Furthermore, given that



4
  To the extent Defendants are relying on this Court’s ruling to the effect that Plaintiff has
merely pled some error in judgment – which is their only purported defense – we note
that it is now clear from the attached SEC Order, as well as Paragraphs Nos. 45-47 of the
pleading, that the Second Amended Complaint no longer pleads the mere creation of a
“substantial risk” of SEC scrutiny, but instead avers a clear violation of the law and SEC
regulations.

And, it is worth noting that the SEC did not conclude in its order or otherwise that CVR’s
flawed disclosure was the result of some mere error in judgment. Furthermore, at best,
the “mere error in judgment” claim is at best an affirmative defense, which they are
burdened with proving at trial. See, e.g., McCord v. O’Neill, 369 F. App’x 237, 239 (2d
Cir. 2010) (noting that defendant lawyer accused of malpractice had “initial burden of
demonstrating that his decision was a reasonable strategic choice”). Moreover, the
Second Amended Complaint (at ⁋ 48) also states that Wachtell’s flawed disclosure
advice (which concealed the specifics of the perverse fee terms by calling them
“customary”) also misled CVR.

.



                                              7
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 11 of 16



Wachtell did not even offer to handle or litigate the matter on CVR’s behalf, it is now in

no position to suggest that CVR should not have consented to the Order and risk a

penalty and an expensive and burdensome litigation trying to prove in court that the SEC

is somehow wrong about its own regulations.

       Moreover, as explained below, the SEC Order certainly does “support a reasonable

inference that CVR will be able to show that Wachtell Lipton is liable for malpractice” –

indeed, it provides a compelling inference of liability when considered together with the

Second Amended Complaint’s other indisputable allegations.


    B. The SEC Order Gives Rise to a Compelling Inference of Liability

       Once one accepts that the SEC Order is admissible, it becomes more than merely

plausible – indeed, it becomes obvious – that CVR’s Second Amended Complaint, which

expressly notes the SEC’s findings of rules violations and CVR’s reliance on Wachtell’s

advice, gives rise to a compelling inference that CVR will, in fact, “be able to show that

Wachtell Lipton is liable for malpractice.”5 In other words, the SEC Order presents much

more than “a sheer possibility that a defendant has acted unlawfully” (Iqbal, at 678) in

light of the indisputable allegations that the wrongful disclosure was based on Wachtell’s

advice and preparation of those forms.

       At the outset, it should be noted that, unlike the situation in Iqbal, plausibility is

not even a real issue here. Iqbal involved a claim for unlawful discrimination (based on

5
   Even if the SEC Order were not admissible, the Second Amended Complaint is still
sufficient, because whether the Banks’ perverse fee terms were “customary” or not, the
pleading clearly states that Wachtell’s failure to advise CVR of those terms, and how to
properly disclose them, doomed CVR to the very costly and burdensome SEC
investigation and a ruling holding it liable to the Banks for $40 million in fees.




                                             8
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 12 of 16



race, religion, or national origin) against the then-U.S. Attorney General and Director of

the F.B.I. that was brought by someone detained by the government after the 9/11

terrorist attacks. After noting that those governmental officials/defendants could not “be

held liable [under a respondeat superior theory] unless they themselves acted on account

of a constitutionally protected characteristic,” the Iqbal court found that the complaint

failed to “contain any factual allegation sufficient to plausibly suggest [the defendants’]

discriminatory state of mind,” and thus failed to “meet the standard necessary to comply

with Rule 8.” Iqbal, at 683. In other words, based on the Iqbal complaint’s allegations,

it was not plausible that Messrs. Ashcroft and Mueller knew that their subordinates were

detaining the plaintiff based on unlawful discriminatory reasons. Here, there are no real-

world plausibility issues – the notion that a law firm committed legal malpractice when

providing legal services to a client that results in an SEC rules violation, is not merely

“plausible,” and is, at a minimum, supported and strongly implied by the SEC Order

itself where, as here, there can be no real dispute that the flawed disclosure resulted from

Wachtell’s advice.

       Moreover, because discovery is already finished here, there are none of the usual

concerns about “unlock[ing] the doors of discovery for a plaintiff armed with nothing

more than conclusions” which were expressed in Iqbal (at 678-679). Indeed, Wachtell’s

suggestion that Iqbal somehow requires that more be pled here now because discovery

has taken place turns that case’s holding on its head.6 Iqbal says no such thing; rather it



6
  Wachtell cites to Iqbal in support of the assertion (at Defs. Mem., 12) that an inference
of liability for defendants’ misconduct “would not be reasonable here, where discovery
has closed and CVR has already had a full opportunity to gather admissible evidence of
liability. See [Iqbal] at 679 (“[d]etermining whether a complaint states a plausible claim



                                             9
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 13 of 16



simply acknowledges that courts are loathe to permit discovery (even if cabined) when a

plaintiff’s claims are not plausible in the first place.

        In any event, there can be no doubt that the SEC Order, read together with the

allegations in the pleading that references/attaches it, provides at least an inference of

liability that is plausible.   That order – which does not ascribe any “judgment” calls to

the 14D-9 disclosures – notes the specific regulations that were not complied with (which

was due to Wachtell’s wrongful advice) and why the disclosure was misleading.          7
                                                                                           It

makes clear what those applicable securities laws and regulations (Exchange Act Section

14(d)(4) and SEC Rule 14d-9(d) and Item 1009(a) of Regulation M-A) require, and

CVR’s failure to comply with those requirements.           More specifically, the SEC Order

(also referred to in the Second Amended Complaint, at ⁋⁋ 45-48, with emphasis added)

states, inter alia, that, the Banks’ fee arrangements under the Second Engagement Letters

created “potential conflicts of interest” and that “[b]ecause the fee arrangement with the

Banks that ensured a so-called success fee regardless of whether shareholders obtained

fair value for their shares, the interests of the Banks and CVR’s shareholders diverged,”

and so, “[t]he Banks’ fees were not customary, and the material terms of the

compensation arrangement with the Banks should have been disclosed.” The Order then

proceeds to detail in its “Violations” section (at ⁋⁋ 22, 23, emphasis added) the Exchange



for relief” is “a context-specific task that requires the reviewing court to draw on its
judicial experience and common sense”).”
.
7
  It bears emphasizing that the first misleading Form 14D-9 was filed with Wachtell’s
advice on March 1, 2012, one day after the Board meeting where defendant Roth
supposedly explained (misleadingly, if at all) the Second Engagement Letters, which
were not even drafted yet and were not signed until weeks later.




                                               10
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 14 of 16



Act Release (No. 16384, Nov. 29, 1979)) which was not complied with.

       Furthermore, the Second Amended Complaint clearly alleges (at ⁋ 39) what

Wachtell cannot genuinely dispute: Wachtell was hired to provide CVR legal advice on,

inter alia, the 14D-9s and CVR completely relied on Wachtell’s advice concerning those

public disclosures. Indeed, there is no dispute that Wachtell drafted the 14D-9s. In other

words, when those indisputable allegations are viewed together with the SEC Order, there

is clearly an inference – indeed, a compelling one – that Wachtell provided bad advice for

which CVR ended up suffering a burdensome and expensive SEC investigation and

cease-and-desist order, and being misled into paying dearly via outrageous fees being

owed to the Banks.

       At bottom, Wachtell’s argument that there is no inference to be drawn from the

SEC Order is, frankly, absurd.


       III.    IN VIEW OF WHAT THE INCORPORATED SEC ORDER ITSELF
               CLEARLY SAYS, CVR WAS NOT REQUIRED BY IQBAL TO
               PLEAD WITH ANY MORE DETAIL

       Defendants try to elide the obvious, compelling inference that they committed

malpractice concerning the Form 14D-9s (for which they are liable) by pointing out

various things that the consent order does not assert. Specifically, they assert that :

       “The consent order does not assert that Wachtell Lipton or anyone at CVR
       did not believe that the banks’ fee terms were customary. It does not assert
       that Wachtell Lipton or CVR failed to take reasonable steps to determine
       if the banks’ fee terms were accurately characterized as customary. It does
       not assert that Wachtell Lipton or anyone at CVR was in possession of
       information that should have caused them to conclude that the banks’ fee
       terms were not customary. It does not assert that Wachtell Lipton or
       anyone at CVR should have sought, but did not seek, information that
       would have caused them to conclude that the banks’ fee terms were not
       customary. It does not assert even that Wachtell Lipton or CVR had


                                             11
    Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 15 of 16



        access to information that should have caused them to conclude that the
        banks’ fee terms were not customary.”

        But, again, this is not an action that asserts fraud claims under Rule 9(b) or

securities claims under the Private Securities Litigation Reform Act or some other action

requiring a heightened pleading standard.        And so, under Iqbal, no such specific

allegations are required. As indicated supra, Iqbal makes clear that a complaint must

merely contain “a “short and plain statement of the claim showing that the pleader is

entitled to relief, as Rule 8 does not require “detailed factual allegations” – all that is

required is “sufficient factual matter, accepted as true, to “state a claim to relief that is

plausible on its face.” And, as indicated above, the allegations, which incorporate and

otherwise rely on the admissible SEC Order, are more than sufficient to state a claim for

relief that is plausible on its face.

        In other words, CVR is no more obligated to assert, for example, that Wachtell

“should have sought information that should have caused them to conclude that the

banks’ fee terms were not customary,” than a client pleading that its lawsuit was untimely

filed by its attorney is required to plead that its attorney should have opened the CPLR

and learned when the limitations period ran. And, in any event, Wachtell’s assertions as

to what the SEC Order does not specifically assert is beside the point; even if Wachtell

somehow should not have known – despite the expertise it touted/boasted about in its

engagement and it $6 million fee – what the SEC would consider to be “customary,” it

seems obvious from the incorporated SEC Order that the minimal “reasonable step”

Defendants should have taken was to comply with the SEC rule that self-evidently

requires a Form 14D-9 to disclose the material terms of the advisors’ fees, not some

vague, equivocal, misleading (and otherwise wrong) phrase like “customary.”


                                            12
   Case 1:14-cv-06566-RJS Document 195 Filed 11/16/18 Page 16 of 16



                                   CONCLUSION

       In view of the foregoing, Plaintiff respectfully submits that Wachtell’s motion to

dismiss the amended complaint pursuant to Fed. R. Civ. P. 12(b)(6) should be denied. In

the event that the Court disagrees, then Plaintiff respectfully requests that Wachtell’s

motion be rejected based on CVR’s Third Amended Complaint.


Dated: November 16, 2018                    LAW OFFICES OF HERBERT BEIGEL

                                            By: /s/ Herbert Beigel
                                            Herbert Beigel
                                            38327 South Arroyo Way
                                            Tucson, AZ 85739
                                            Tel: (520) 825-1995

                                            767 Fifth Avenue, #4700
                                            New York, NY 10153
                                            -and-

                                            Robert R. Viducich
                                            Law Office of Robert R. Viducich
                                            40 Wall Street, 28th Floor
                                            New York, New York 10005
                                            (212) 400-7135




                                           13
